NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        NOV 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

INDEPENDENT PARTY and WILLIAM                   No.    16-15895
LUSSENHEIDE,
                                                D.C. No.
                Plaintiffs-Appellants,          2:16-cv-00316-WBS-CKD

 v.
                                                MEMORANDUM*
ALEJANDRO PADILLA, AKA Alex,
Secretary, State of California,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                          Submitted November 13, 2017**
                             San Francisco, California

Before: GOULD and MURGUIA, Circuit Judges, and GRITZNER,*** District
Judge.

      The issue in this case is whether the district court correctly concluded that


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa, sitting by designation.
Secretary Padilla did not violate plaintiff-appellants’ First and Fourteenth

Amendment rights when he denied them official political body status before the

2016 general elections. Plaintiff-appellants consist of the “Independent Party,” an

unofficial political party headquartered in California, and one of its members,

William Lussenheide. In 2015, plaintiff-appellants’ submitted an official notice of

intent to qualify as an official political party to California’s Secretary of State

Alejandro Padilla.

      California Elections Code § 5001(a) provides that a group of electors

wishing to qualify a new political party may form a party by holding a caucus or

convention “at which temporary officers shall be elected and a party name

designated.” Section 5001(a) goes on to provide: “The designated name shall not

be so similar to the name of an existing party so as to mislead the voters, and shall

not conflict with that of any existing party or political body that has previously

filed notice pursuant to subdivision (b).” Relying on § 5001(a), Secretary Padilla

denied the Independent Party’s notice of intent to qualify because plaintiff-

appellants’ proposed name was too similar to that of an already existing official

political party named the “American Independent Party.” Plaintiff-appellants’ filed

suit, claiming that Secretary Padilla violated their First and Fourteenth Amendment

rights by applying § 5001(a) to deny their notice for official political party status.




                                            2
      State regulations “imposing severe burdens on plaintiffs’ rights must be

narrowly tailored and advance a compelling state interest.” Timmons v. Twin Cities

Area New Party, 520 U.S. 351, 358 (1997). “Lesser burdens, however, trigger less

exacting review.” Id. Indeed, a state’s “‘important regulatory interests’ will usually

be enough to justify ‘reasonable, nondiscriminatory restrictions.’” Id. (quoting

Burdick v. Takushi, 504 U.S. 428, 434 (1992)).

      Here, Secretary Padilla’s application of § 5001(a) did not severely burden

plaintiff-appellants’ rights. Section 5001(a) does not prevent plaintiff-appellants’

from organizing, it does not regulate their internal affairs, and it applies equally to

both major and minor political parties. See Anderson v. Celebrezze, 460 U.S. 780,

791–94 (1983); Timmons, 520 U.S. at 361. Because Secretary Padilla’s application

of § 5001(a) did not severely burden plaintiff-appellants’ rights, the court applies a

less exacting review to determine whether California’s interests justify Secretary

Padilla’s application of § 5001(a) in this case.

      Secretary Padilla asserts that the name “Independent Party” is too similar to

an already existing official political party, the “American Independent Party.”

Moreover, California has reserved the label “Independent” for presidential and

vice-presidential candidates who qualify for the ballot through an independent

nomination process. See Cal. Elec. Code § 13105(c). According to Secretary

Padilla, California has an interest in avoiding confusion and deception at the polls


                                           3
that justifies the application of § 5001(a) to prevent plaintiff-appellants’ from

officially registering as the “Independent Party” in this case. The Supreme Court

has recognized that avoiding confusion, deception, and frustration in connection

with the democratic process are important state interests. See Jenness v. Fortson,

403 U.S. 431, 442 (1971). Therefore, California’s interest in avoiding confusion

and deception in connection with the general election qualifies as an important

regulatory interest that justifies Secretary Padilla’s application of § 5001(a) to deny

the Independent Party official political party status in this case.

      AFFIRMED.




                                           4